Sognier, Judge.
Eric Vroman filed a petition to legitimate the six-year-old grandchild of Thomas and Rachael Peeples, the child’s legal guardians since the death of the child’s mother in 1981. The trial court sitting without a jury directed a verdict for the Peeples on August 9, 1982. Vroman filed an extraordinary motion for new trial March 1, 1984. That motion was denied and Vroman appeals.
Appellant’s notice of appeal states that his appeal filed in this court on March 30, 1984 is from the August 9, 1982 judgment. Because any other enumeration of error is untimely, see OCGA § 5-6-38 (a); Stonecypher v. White, 161 Ga. App. 473 (289 SE2d 829) (1982), we consider only appellant’s enumeration that the trial court erred by denying his extraordinary motion for new trial. This enumeration is wholly without merit in that it appears appellant is seeking by the extraordinary motion for new trial to raise matters that could have been complained of by an ordinary motion for new trial. See Barfield v. McEntyre, 136 Ga. App. 294 (221 SE2d 58) (1975). Appellant’s assertion that he failed to file a motion for new trial through “oversight or inadvertence” is not supported by any evidence in the record. Further, a perusal of the record shows that there was sufficient evidence for the trial court to have found that legitimation was not in the best interest of the child. See In re J. B. K., 169 Ga. App. 450 (1) (313 SE2d 147) (1984). Therefore, in the absence of a manifest abuse of discretion, the trial court’s refusal to grant appellant’s extraordinary motion for new trial will not be disturbed by this court. See Loomis v. Edwards, 80 Ga. App. 396 (56 SE2d 183) (1949); Batson v. First Nat. Bank of Brunswick, 170 Ga. App. 803 (1) (318 SE2d 227) (1984).

Judgment affirmed.


Deen, P. J., and McMurray, P. J., concur.

*593Decided February 27, 1985.
Ivan H. Nathan, for appellant.
James R. Tuten, Jr., for appellees.